Order entered July 14, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00292-CV

                       IN THE INTEREST OF S.H. AND G.H., Children

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-17707

                                            ORDER
         The reporter’s record in this case is overdue. By postcard dated May 28, 2014, we

notified the Court Reporter Micaela Ynostrosa the reporter’s record was overdue. We directed

Ms. Ynostrosa to file the record within thirty days. To date, the reporter’s record has not been

filed.

         So that the appeal can proceed, we must resolve the issue of the reporter’s record.

Therefore, we ORDER Francheska Duffy, Official Court Reporter for the 330th Judicial District

Court, to file, within TWENTY DAYS of the date of this order, either: (1) the reporter’s record;

(2) written verification that no hearings were recorded; or (3) written verification that appellant

has not requested the record. We notify appellant that if we receive verification the record has

not been requested, or paid for, or no arrangements have been made to pay for the record, we

may order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to:
Honorable Andrea D. Plumlee
Presiding Judge, 330th Judicial District Court

Francheska Duffey
Official Court Reporter, 330th Judicial District Court

Counsel for all parties.

                                      /s/    CAROLYN WRIGHT
                                             CHIEF JUSTICE